

114 HJ 102 IH: Proposing an amendment to the Constitution of the United States to abolish the electoral college and to provide for the direct popular election of the President and Vice President of the United States.
U.S. House of Representatives
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA114th CONGRESS2d SessionH. J. RES. 102IN THE HOUSE OF REPRESENTATIVESNovember 17, 2016Mr. Gene Green of Texas (for himself, Mr. Brendan F. Boyle of Pennsylvania, Mr. Vela, Ms. Clarke of New York, Mr. Israel, Mr. Huffman, Mr. Cohen, Mr. Swalwell of California, Mr. McGovern, Ms. Brownley of California, Mr. Cicilline, Mr. Vargas, Mr. Ted Lieu of California, Ms. Schakowsky, Mr. Serrano, and Mr. Ellison) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to abolish the electoral college
			 and to provide for the direct popular election of the President and Vice
			 President of the United States.
	
 1.Short titleThis joint resolution may be cited as the Every Vote Counts Amendment. 2.Constitutional amendmentThe following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				—
 1.The President and Vice President shall be elected by the people of the several States and the district constituting the seat of government of the United States.
 2.The electors in each State shall have the qualifications requisite for electors of Senators and Representatives in Congress from that State, except that the legislature of any State may prescribe less restrictive qualifications with respect to residence and Congress may establish uniform residence and age qualifications.
 3.The persons having the greatest number of votes for President and Vice President shall be elected. 4.Each elector shall cast a single vote jointly applicable to President and Vice President. Names of candidates may not be joined unless they shall have consented thereto and no candidate may consent to the candidate’s name being joined with that of more than one other person.
 5.The Congress may by law provide for the case of the death of any candidate for President or Vice President before the day on which the President-elect or Vice President-elect has been chosen, and for the case of a tie in any election.
 6.This article shall apply with respect to any election for President and Vice President held after the expiration of the 1-year period which begins on the date of the ratification of this article..
		